Exhibit 10.1.d

SETTLEMENT AGREEMENT AND PLAN TERM SHEET

            THIS SETTLEMENT AGREEMENT AND PLAN TERM SHEET (the "Holdings
Settlement Agreement" or the "Agreement") is made and entered into as of March
14, 2003, by and between DTI Holdings, Inc. ("Holdings"), KLT Telecom Inc.
("KLTT"), KLT Inc. ("KLTI"), Great Plains Energy Incorporated ("GPE"), Kansas
City Power & Light Company ("KCPL") (KLTT, KLTI, GPE and KCPL are collectively
hereinafter referred to as "KLT"), Oaktree Capital Management, LLC ("Oaktree"),
The Bank of New York (in its capacity as trustee of the Indenture as defined
hereafter) (the "Trustee"), First Plaza Contrarian Capital Advisors
("Contrarian"), and Pacholder Associates Inc. ("Pacholder") (Oaktree,
Contrarian, and Pacholder are collectively hereinafter referred to as the
"Noteholders"), with reference to the following recitals:

            WHEREAS, on December 31, 2001 (the "Petition Date"), in the Eastern
District of Missouri, St. Louis division, chapter 11 bankruptcy cases were
commenced pursuant to the United States Bankruptcy Code, 11 U.S.C. (section
symbol) 101 et. seq (the "Code") by: (a) Holdings, assigned Case No.
01-54370-399 (the "Holdings Case"); (b) Digital Teleport, Inc. ("Teleport"), a
subsidiary of Holdings, assigned Case No. 01-54369-399 (the "Teleport Case");
and (c) Digital Teleport of Virginia, Inc. ("Virginia"), a subsidiary of
Holdings, assigned Case No. 01-54371-399 (the "Virginia Case") (Holdings,
Teleport, and Virginia are hereinafter collectively referred to as "DTI," and
the Virginia Case, the Holdings Case, and the Teleport Case are hereinafter
collectively referred to as the "DTI Cases"); and

            WHEREAS prior to the Petition Date, the Trustee and Holdings
executed an Indenture, dated as of February 23, 1998, as amended by the First
Supplement and Amendment to Trust Indenture, dated as of February 1, 2001
(collectively, the "Indenture"); and

            WHEREAS, in the Teleport Case, the Official Unsecured Creditors
Committee of Digital Teleport, Inc. (the "Committee") was appointed by the
office of the United States Trustee pursuant to 11 U.S.C. (section symbol)
 1102; and

            WHEREAS, during the course of the DTI Cases, the Committee, Oaktree
(on behalf of the Noteholders), Teleport and Holdings assert that they
investigated the acts of KLT and its affiliates (the "Investigation"); and

            WHEREAS, as a result of the Investigation, KLT was informed of
certain alleged claims and causes of action that the Committee, the Noteholders,
Teleport and/or Holdings could assert against, and/or otherwise had considered
with respect to, KLT in one or more of the DTI Cases (the "Causes"), which
Causes KLT contends are without merit; and

            WHEREAS, in the Teleport Case, Teleport has sought a buyer for
substantially all of its assets to consummate a sale pursuant to 11 U.S.C.
(section symbol) 363 (the "Sale") and also explored the possibility of a
stand-alone reorganization; and

 



--------------------------------------------------------------------------------



            WHEREAS, as a result of Teleport's efforts, CenturyTel Fiber Company
II, LLC ("Century") was identified as a potential buyer of Teleport's assets
(the "Assets") in the Sale; and

            WHEREAS, Teleport, Century and CenturyTel, Inc., Century's parent
company, entered into an Asset Purchase Agreement, dated December 26, 2002,
regarding the Sale (the "Asset Sale Agreement"); and

            WHEREAS, in the Asset Sale Agreement, $3.8 million of the purchase
price is to be escrowed subject to certain conditions (the "Escrow"); and

            WHEREAS, on February 13, 2003, the Sale to Century was approved by
the court presiding over the Teleport Case by entry of an order pursuant to 11
U.S.C. (section symbol) 363 (the "Sale Order"); and

            WHEREAS, it is anticipated that upon closing of the Sale and the
full release of the Escrow to Teleport, proceeds from the Sale plus Teleport's
cash on hand will total approximately $47 million (the "Anticipated Proceeds");
and

            WHEREAS, if KLT is successful in its defense of the Causes, KLT
asserts that the entirety of the Anticipated Proceeds would be distributed
solely to KLTT; and

            WHEREAS, if Holdings, Teleport, the Noteholders and the Committee
are successful in prosecuting the Causes against KLT, DTI asserts that
Teleport's creditors would be paid 100% of their claims from the Anticipated
Proceeds plus interest thereon and the Noteholders would be paid a significant
percentage of their claims from the residual; and

            WHEREAS, on December 23, 2002, a Settlement Agreement was executed
by Teleport, the Committee, and KLT respecting the Teleport Case (the "Teleport
Settlement Agreement"); and

            WHEREAS, on January 31, 2003, Teleport and Virginia filed a Joint
Plan under Chapter 11 of the Code (the "Teleport Plan") and a Joint Disclosure
Statement of Debtors with respect to the Teleport Plan (the "Teleport Disclosure
Statement"), which incorporates the operative provisions of the Teleport
Settlement Agreement; and

            WHEREAS, a hearing to consider the approval of the Teleport
Settlement Agreement pursuant to Fed. R. Bankr. P. 9019 was scheduled for
February 18, 2003 (the "Teleport Settlement Agreement Hearing"); and

            WHEREAS, Oaktree has expressed its intent to object to the Teleport
Settlement Agreement and the Teleport Plan; and

            WHEREAS, the Noteholders are the beneficial owners of not less than
fifty percent (50%), of the total face amount of the Outstanding Notes (as
defined in the Indenture) issued by Holdings in connection with the Indenture
(all of the Outstanding Notes issued by Holdings in connection with the
Indenture being referred to herein as the "Outstanding Notes"); and



--------------------------------------------------------------------------------



            WHEREAS, the parties to this Holdings Settlement Agreement believe
that litigation over the approval of the Teleport Settlement Agreement and
confirmation of the Teleport Plan, and prosecution of the Causes by the
Noteholders and/or Holdings, and the defense thereof by KLT, will be expensive,
will take substantial periods of time, will likely delay distributions to
Holdings' creditors, if any, and Teleport's creditors, and are subject to
litigation risks and uncertainties for all parties hereto.

            NOW, THEREFORE, in consideration of the premises, the covenants and
the agreements hereinafter set forth, and intending to be legally bound, the
parties hereto agree as follows:

AGREEMENT

 1. Amended Plan and Disclosure Statement

. To effectuate this Holdings Settlement Agreement, the Teleport Plan and the
Teleport Disclosure Statement will be amended to (a) add Holdings as a joint
proponent of such plan, and (b) include the terms and provisions set forth in
this Holdings Settlement Agreement (the amended Teleport Plan and Teleport
Disclosure Statement are hereinafter collectively referred to as the "Amended
Plan"). The Amended Plan shall continue to contain the terms and provisions
currently contained in the Teleport Plan, and as to the additional terms and
conditions to be added pursuant to this Agreement, shall be in a form mutually
acceptable to KLT, Holdings and the Noteholders.

 

Specific Terms Under the Amended Plan.

 

 a. The Amended Plan shall provide that from the Anticipated Proceeds allocated
    to KLTT under the Teleport Settlement Agreement, at the request and
    direction of KLTT, Teleport shall pay to Holdings the sum of Thirteen
    Million Seven Hundred Fifty Thousand Dollars ($13,750,000) plus the sum set
    forth in subparagraph (c) of this paragraph (the "Additional Sum") (the
    payment of $13,750,000 plus the Additional Sum are collectively hereinafter
    referred to as the "Teleport Payment") and, from which, Holdings shall make
    the following payments: (i) the payment of all administrative and priority
    claims allowed in the Holdings Case (collectively the "Holdings Priority
    Claims"); (ii) the payment to Gary Douglass of an amount equal to the
    Percentage (as defined in subparagraph (d) of this paragraph) multiplied by
    the allowed amount of Gary Douglass' unsecured claim, if any, in the
    Holdings Case (the "Allowed Douglass Claim") (Gary Douglass having filed a
    proof of claim in the Holdings Case in the amount of $1.1 million); (iii)
    the payment of fees and expenses of Armstrong Teasdale LLP, counsel to the
    Noteholders, for its legal work in this matter, (iv) the payment of the fees
    and expenses of the Trustee, including fees and expenses of the Trustee's
    counsel, and (v) the payment of the balance of the Teleport Payment to the
    Trustee for payment to the record holders of Outstanding Notes, for the pro
    rata benefit of the beneficial owners of the Outstanding Notes (the
    "Noteholders' Payment").

    

    --------------------------------------------------------------------------------

    

 b. The Amended Plan shall provide that the Noteholders' Payment shall be paid
    by Holdings promptly after the occurrence of each of the following: (i) the
    entry of a Final Order (as defined in the Teleport Plan) confirming the
    Amended Plan, (ii) the Sale having closed, (iii) the Sale's purchase price
    (other than the Escrow) having been paid to and received by Teleport, (iv)
    the Teleport Payment having been paid by Teleport to Holdings, and (v) the
    satisfaction of any other conditions to the obligations of KLTT hereunder,
    all of which are capable of being waived by KLTT. The Amended Plan also
    shall provide that the Noteholders' Payment shall be paid on the same
    business day as payments are made to KLTT and to or for the benefit of the
    unsecured creditors of Teleport.

     

 c. The Additional Sum shall equal to the sum of (i) 100% of the allowed amount
    of the priority claim, if any, of the City of New York, said claim having
    been filed by the City of New York in the Holdings Case in the amount of
    $23,100 (the "NYC Claim"), plus (ii) 100% of the allowed amount of the
    priority claim of the Internal Revenue Service in the Holdings Case, if any,
    said claim having been scheduled by Holdings in the amount of $373,168 (the
    "IRS Claim"), plus (iii) 100% of the product of the Percentage multiplied by
    the sum of the amount of the Allowed Douglass Claim, if any, plus the
    unsecured portion, if any, of the NYC Claim, plus the unsecured portion, if
    any, of the IRS Claim; plus (iv) 100% of the Holdings Priority Claims not
    included in subsections (i) (iii) of this subsection.

     

 d. The Percentage is a fraction that has as its numerator the amount of
    $13,750,000 and that has as its denominator the amount of $218,000,151.

     

 e. The Amended Plan shall provide that any and all equity interests in Holdings
    shall be cancelled and extinguished upon confirmation of the Amended Plan
    without any further act or deed. The Amended Plan also shall provide that,
    other than the NYC Claim, the IRS Claim, the Allowed Douglass Claim, the
    claim of the Trustee (on behalf of the record and beneficial owners of the
    Outstanding Notes) and the claim of KLTT, there are no claims against the
    bankruptcy estate of Holdings.

     

 f. The Amended Plan shall provide for the mutual releases and the claims
    assignments set forth hereafter.

 

Failure of Sale to Close. Within sixty (60) days after the failure of the Sale
to close, KLTT, at KLTT's option, may cause the payments set forth in paragraph
2 hereof otherwise payable to the Trustee to be made to the Trustee for the
benefit of the holders of the Outstanding Notes for the pro rata benefit of the
beneficial owners of the Outstanding Notes in any fashion and pursuant to any
structure that KLTT deems appropriate in its sole and absolute discretion.



--------------------------------------------------------------------------------



Full and Final Satisfaction. The Amended Plan shall provide that the
Noteholders' Payment to be made pursuant to the alternative mechanisms set forth
in either paragraphs 2 or 3 of this Agreement shall be in full and final
satisfaction of all claims that Holdings, the record and beneficial owners of
the Outstanding Notes, or the Trustee have or could assert against KLT or any of
its affiliates in any or all of the DTI Cases or otherwise.

 

Deconsolidation. Holdings, the Trustee, and the Noteholders shall not object to
any motion filed by KLTT or any of its affiliates seeking bankruptcy court
approval in all or any of the DTI Cases to: (a) cause Holdings and its
subsidiaries to no longer be part of the consolidated tax group in which KLTT
and its affiliates are members and Great Plains Energy Incorporated ("GPE") is
the parent corporation and taxpayer, and/or (b) take a worthless stock or asset
deduction with respect to KLTT's investment in Holdings and its subsidiaries
(collectively the "KLTT Transaction"); provided however that any such motion
shall seek to implement the KLTT Transaction in such a manner that the KLTT
Transaction is deemed to have occurred at the instant before closing of the Sale
has occurred.

 

Release. The Amended Plan shall provide the following releases:

 

    For KLT.
    Upon completion of the payments set forth in paragraphs 2 or 3 of this
    Agreement, Holdings, the Noteholders, the Trustee, for itself and on behalf
    of the record and beneficial owners of the Outstanding Notes, the bankruptcy
    estate of Holdings, and their respective predecessors, successors,
    employees, officers, directors, subsidiaries, affiliates, shareholders,
    partners, agents and assigns, any chapter 7 or 11 trustees in the Holdings
    Case, their agents, and any parties claiming by, through or on behalf of any
    of them (collectively the "KLTT Releasors"), shall be deemed to have
    released, acquitted and forever discharged KLTT, KLTI, GPE, KCPL, and any
    and all corporations or other entities currently or previously a member of a
    consolidated tax group in which KLTT was or is a member and GPE or KCPL is
    or was the parent corporation and taxpayer, and their respective
    predecessors, successors, employees, officers, directors, subsidiaries,
    affiliates, shareholders, partners, agents, and assigns (collectively, the
    "KLTT Releasees") from any and all causes of action, suits, controversies,
    claims, demands, obligations, or damages whatsoever, which the KLTT
    Releasors had, have, or could have had, against any of the KLTT Releasees
    from the beginning of time to the date of the confirmation of the Amended
    Plan, in any way regarding, relating to or in connection with DTI based upon
    any theory at law or in equity, including but not limited to any theory
    based in whole or in part upon breach of contract, estoppel, avoidance under
    11 U.S.C. (section symbol) (section symbol) 542-553, any provision of the
    Code, fraudulent transfer pursuant to any applicable non bankruptcy law,
    equitable subordination, third party beneficiary, tort, and fraud.

     

    For the Noteholders.
    Upon completion of the payments set forth in paragraphs 2 or 3 of this
    Agreement, Holdings, the bankruptcy

     

    

    --------------------------------------------------------------------------------

    

    estate of Holdings, any chapter 7 or 11 trustees in the Case, and their
    respective predecessors, successors, employees, officers, directors,
    subsidiaries, affiliates, shareholders, partners, agents, and assigns, and
    the KLTT Releasees (collectively, the "Noteholder Releasors") shall be
    deemed to have released, acquitted and forever discharged the Noteholders,
    the Trustee, and their respective predecessors, successors, employees,
    officers, directors, subsidiaries, affiliates, shareholders, partners,
    agents, and assigns (collectively, the "Noteholder Releasees") and Holdings
    and its successors, predecessors, and assigns (collectively the "Holdings
    Releasees") from any and all causes of action, suits, controversies, claims,
    demands, obligations, or damages whatsoever, which the Noteholder Releasors
    had, have, or could have had, against any of the Noteholder Releasees or any
    of the Holdings Releasees from the beginning of time to the date of the
    confirmation of the Amended Plan, in any way regarding, relating to or in
    connection with DTI based upon any theory at law or in equity, including but
    not limited to any theory based in whole or in part upon breach of contract,
    estoppel, avoidance under 11 U.S.C. (section symbol) (section
    symbol) 542-553, any provision of the Code, fraudulent transfer pursuant to
    any applicable non bankruptcy law, equitable subordination, third party
    beneficiary, tort, and fraud.

     

     

 a. Nothing contained in the releases set forth herein shall serve in any way to
    diminish the operation, validity or effect of paragraph 7 of this Holdings
    Settlement Agreement.

     

 b. In addition, the acceptance of the payments described in paragraphs 2 or 3
    hereof by any creditor in the Holdings Case shall constitute an accord and
    satisfaction of any and all claims that such creditor has, had, or may have
    against DTI and/or the KLTT Releasees.

 

Assignment of Claims and Rights. The Amended Plan shall provide that any and all
claims and causes of action of Holdings, the Holdings bankruptcy estate, the
Trustee (for itself and on behalf of the record and beneficial owners of the
Outstanding Notes), and the Noteholders against Richard Weinstein, any officer
or director of DTI, or any other person or entity, whether in existence prior to
or after the date of this Holdings Settlement Agreement, are assigned to KLTT.
The Amended Plan also shall provide that any and all claims and causes of action
that any person or entity, as a party in interest, could bring for or on behalf
of Holdings against Richard Weinstein, any officer or director of DTI, or any
other person or entity, whether in existence prior to or after the date of this
Holdings Settlement Agreement, shall be assigned to KLTT. Moreover, the Amended
Plan shall provide that KLTT, in its sole and absolute discretion, may release
any such persons and entities with respect to any and all such assigned claims
and causes of action.

 

Teleport Settlement Agreement Hearing. The Teleport Settlement Agreement Hearing
and, subject to the requirements of paragraph 10 of this Agreement, any



--------------------------------------------------------------------------------



objection of Oaktree thereto, shall be continued to be taken up at a hearing
conducted in conjunction with confirmation of the Amended Plan.

 

Conditions Precedent. The obligations of KLTT under this Holdings Settlement
Agreement shall be subject to the satisfaction of the following conditions,
which may be waived by KLTT in its sole and absolute discretion:

 

 a. the closing of the Sale pursuant to terms materially the same as contained
    in the Asset Sale Agreement; and

     

 b. the entry of a confirmation order in a form acceptable to KLTT confirming
    the Amended Plan and such order becoming a Final Order (as defined in the
    Amended Plan); and

     

 c. the amounts payable under the Amended Plan to KLTT having been paid to and
    received by KLTT;

     

 d. the Allowed Douglass Claim not exceeding $1.1 million;

     

 e. the amount of the Anticipated Proceeds allocated to KLTT (inclusive of the
    Escrow, but prior to any reduction as a result of the Teleport Payment)
    under the Amended Plan not being less than $30 million; and

     

 f. the only claims against the bankruptcy estate of Holdings being the Allowed
    Douglass Claim, the claim of KLTT, the claim of the Trustee (on behalf of
    the record and beneficial owners of the Outstanding Notes), the NYC Claim,
    and the IRS Claim.

 

Mutual Cooperation. Holdings, the Noteholders and KLTT agree to cooperate fully
and use their best efforts to carry out the terms of this Holdings Settlement
Agreement, including (a) the prompt drafting, finalization, and confirmation of
the Amended Plan, (b) the withdrawal of all pleadings previously filed by
Oaktree in any of the DTI Cases opposing the extension of DTI's exclusive
periods of plan filing and approval set forth in 11 U.S.C. (section symbol) 1121
in any of the DTI Cases, (c) the support by the Noteholders of the extension of
such exclusive periods to permit the effectuation of this Holdings Settlement
Agreement and confirmation and approval of the Amended Plan, and (d) the
approval and confirmation of the Amended Plan.

 

Successor and Assigns. This Holdings Settlement Agreement shall inure to the
benefit of and shall be binding upon the parties hereto and their respective
successors and assigns.

 

Notices. Unless otherwise provided herein, any notice, request, waiver,
instruction, consent or document or other communication required or permitted to
be given by this Holdings Settlement Agreement shall be effective only if it is
in writing and (a) delivered by hand or sent by certified mail, return receipt
requested, (b) if sent by a nationally-recognized overnight delivery service
with delivery confirmed, or (c) if telexed or telecopied, with receipt confirmed
as follows:



--------------------------------------------------------------------------------





Holdings:

 

DTI Holdings, Inc.
14567 N. Outer Forty Road, Suite 500
Chesterfield, Missouri 63017
Attn: President
Facsimile: (314) 880-1999

 

 

 

 

with a copy to:

 

DTI Holdings, Inc.
14567 N. Outer Forty Road, Suite 500
Chesterfield, Missouri 63017
Attn: General Counsel
Facsimile: (314) 880-1999

 

 

 

 

and a copy to:

 

Robert Richards, Esq.
Sonnenschein Nath & Rosenthal
Suite 8000 Sears Tower
233 South Wacker Drive
Chicago, IL 60606
Facsimile: (312) 876-7934

 

 

 

 

 

KLTT:

 

KLT Telecom Inc.
10740 Nall, Suite 230
Overland Park, KS 66211
Attn: President
Facsimile: (913) 967-4340

 

 

 

 

with a copy to:

 

Mark A. Shaiken, Esq.
Stinson Morrison Hecker LLP
1201 Walnut, Suite 2800
Kansas City, Missouri 64106
Facsimile: (816) 691-3495

 

 

 

 

Noteholders:

 

Steven N. Cousins, Esq.
David L. Going, Esq.
Armstrong Teasdale LLP
One Metropolitan Square
Suite 2600
St. Louis, Missouri 63102-2740
Facsimile: (314) 621-5065

 

 

 

 

 

 



The parties shall promptly notify each other of any change in their respective
addresses or facsimile numbers or of the person or office to receive notices,
requests or other communications under this Holdings Settlement Agreement.
Notice shall be deemed to have been given as of the date when so personally
delivered, the next day when delivered during business hours to an overnight
delivery service properly addressed or when receipt of a facsimile is confirmed,
as the case may be, unless the sending party has actual knowledge that such
notice was not received by the intended recipient.



--------------------------------------------------------------------------------



Governing Law. This Holdings Settlement Agreement shall be governed by and
construed in accordance with the laws of the State of Missouri, without giving
effect to choice of law principles of said state.

 

Multiple Counterparts / Facsimile Execution. This Holdings Settlement Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original and all of which shall constitute but one and the same
instrument. This Holdings Settlement Agreement may be executed by facsimile
signatures which shall be deemed the same force and effect as an original
signature.

 

Headings. The headings used in this Holdings Settlement Agreement are for
convenience of reference only and shall in no way define, limit or describe the
scope or intent of any provision of this Agreement.

 

Advice of Counsel. The parties hereto have reviewed and agreed to these terms
after consultation with, and upon advice of, counsel.

 

Severability. Whenever possible, each provision of this Holdings Settlement
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Holdings Settlement Agreement is
held to be prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Holdings Settlement Agreement.

 

Final Expression. This Holdings Settlement Agreement represents a final
expression of the understandings between the parties hereto and this Agreement
may not be contradicted by evidence of any prior oral agreement or of a
contemporaneous oral agreement or understanding between the parties hereto.

 

No Amendments. No amendment to this Holdings Settlement Agreement shall be
effective unless such amendment is in writing and signed by all parties hereto.

 

Retention of Jurisdiction. The court presiding over the Holdings Case shall
retain jurisdiction to resolve any disputes arising under this Holdings
Settlement Agreement.

[the remainder of this page intentionally left blank]



--------------------------------------------------------------------------------



WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY EXPRESSLY UNCONDITIONALLY AND
IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY FOR ANY PROCEEDINGS ARISING OUT
OF, UNDER OR IN CONNECTION WITH THE TERMS AND SUBJECT MATTER OF THIS HOLDINGS
SETTLEMENT AGREEMENT.

 

            IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Holdings Settlement Agreement on the day and year first above written.

DTI HOLDINGS, INC.

By: /s/ Paul Pierron
Name: Paul Pierron
Title: President & CEO

KLT TELECOM INC.

By: /s/Mark R. Schroeder
Name: Mark R. Schroeder
Title: President

OAKTREE CAPITAL MANAGEMENT, LLC

By: /s/Ken Liang
Name: Ken Liang
Title: Managing Director

By: /s/Brett Wyard
Name: Brett Wyard
Title: Managing Director

THE BANK OF NEW YORK

By: /s/Gerard F. Facendola
Name: Gerard F. Facendola
Title: Vice President

GREAT PLAINS ENERGY INCORPORATED

By: /s/B. J. Beaudoin
Name: B. J. Beaudoin
Title: CEO

KANSAS CITY POWER & LIGHT COMPANY

By: /s/B. J. Beaudoin
Name: B. J. Beaudoin
Title: CEO

KLT INC.

By: /s/David J. Haydon
Name: David J. Haydon
Title: President

FIRST PLAZA CONTRARIAN CAPITAL ADVISORS

By: /s/Janice M. Stanton
Name: Janice M. Stanton
Title: Member

PACHOLDER ASSOCIATES, INC.

By: /s/James P. Shanahan, Jr.
Name: James P. Shanahan, Jr.
Title: Managing Director & General Counsel

 